UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):July 23, 2007 CAPITALSOUTH BANCORP (Exact name of Registrant as specified in its charter) Delaware 000-51660 63-1026645 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 2340 Woodcrest Place, Suite 200, Birmingham, Alabama 35209 (Address of principal executive offices) (205) 870-1939 Registrant's telephone number, including area code Not Applicable (Former Name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: T Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) £ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM2.02. RESULTS OF OPERATIONS AND FINANCIAL CONDITION On July 23, 2007, CapitalSouth Bancorp announced its second quarter 2007 results. The press release is attached hereto as Exhibit 99.1 to this Form 8-K.Supplemental financial information for the second quarter and six months ended June 30, 2007, is included at the end of Exhibit 99.1 and may also be found on the website address given at the end of the press release. In accordance with General Instruction B.2 of Form 8-K, this information is being furnished and shall not be deemed filed for purposes of Section 18 of the Securities Exchange Act of 1934. ITEM 9.01. FINANCIAL STATEMENTS AND EXHIBITS. (d)Exhibits. 99.1Press Release issued by CapitalSouth Bancorp on July 23, 2007. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CAPITALSOUTH BANCORP Date:July 23, 2007 By: /s/ Carol Marsh Carol Marsh Chief Financial Officer EXHIBIT INDEX Exhibit Number Description of Exhibit(s) 99.1 Copy of press release issued by the Company on July 23, 2007.
